Citation Nr: 1418004	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-26 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a higher initial rating for adenocarcinoma residuals, status post radical perineal prostatectomy, with urinary incontinence, evaluated as 60 percent disabling since February 3, 2009. 

2. Entitlement to an initial compensable disability rating for erectile dysfunction (ED).  

3. Entitlement to an initial disability rating in excess of 60 percent for rectal incontinence.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to August 1968.  

These matters initially came before the Board of Veterans' Appeals (Board) from December 2007 and July 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida (St. Petersburg RO) and Decatur, Georgia (Atlanta RO).  

In September 2011, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704 (e) (2013).  

In December 2012, the Board denied entitlement to an initial rating in excess of 60 percent for rectal incontinence and increased the adenocarcinoma residuals to 60 percent for the entire time period on appeal.  The issues of entitlement to an initial disability rating in excess of 60 percent for residuals of adenocarcinoma, status post radical perineal prostatectomy, with urinary incontinence, beginning February 3, 2009; entitlement to a compensable disability rating for ED and entitlement to a TDIU were remanded.  

In July 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand and issued an order vacating and remanding the portion of the Board's decision denying entitlement above 60 percent for rectal incontinence.  This Motion was approved in a July 2013 Order of the Court.  

The issues remanded in December 2012 were returned to the Board.  

Claims of service connection for hemorrhoids and a sleep disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).   

The file does not reflect that the AOJ has promulgated a rating effectuating the Board's December 2012 increase in benefits (See also January 2013 letter from the Veteran and February 2014 letter from his attorney representative).  This matter is also referred to the RO for appropriate action.  

The issues of entitlement to a higher initial rating for adenocarcinoma residuals, status post radical perineal prostatectomy, with urinary incontinence; an initial compensable disability rating for ED; and increased rating for rectal incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities of adenocarcinoma residuals, status post radical perineal prostatectomy, with urinary incontinence and rectal incontinence.  


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2010, the Veteran stated on his TDIU application that due to fecal and urinary incontinence he became too disabled to work in May 2007.  He last worked at a communications company 40 plus hours per week from January 2000 to May 2007.  He stated he lost "years" from his illness.  He stated he was fired for attendance problems and "no sales quota."  He had four years of college but no training since he became too disabled to work.  

In a January 2013 letter, the Veteran referenced the fact that his tax forms showed he was only receiving unemployment benefits.  He stated that reporting and job search requirements were in place and had to be followed as a condition of receiving unemployment benefits; no one hired him after interviews.  

The Veteran's current service-connected disabilities include: adenocarcinoma residuals, status post radical perineal prostatectomy, with urinary incontinence evaluated as 60 percent; rectal incontinence associated with adenocarcinoma residuals evaluated as 60 percent; asthma evaluated as noncompensable and ED evaluated as noncompensable.  The combined evaluation for compensation is 80 percent disabling.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2013).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher.  38 C.F.R. § 4.16(a) (2013).  Here, both rectal and urinary incontinence are rated as 60 percent disabling.  

When employment is terminated due to disability, a veteran is considered unemployable.  38 C.F.R. § 4.18 (2013).  

Several VA examination reports show examiners opined that the Veteran has the ability to do sedentary work based on a physical examination (see October 2010 report, November 2010 addendum, and December 2013 report).  

A February 2014 vocational rehabilitation opinion, completed by a private vocational rehabilitation consultant, describes a detailed phone interview with the Veteran.  His service-connected disabilities were noted.  

The consultant stated that the Veteran's productivity would be impacted due to time away from his work station (frequency and duration) because of his service-connected disabilities.  He stated that SSA found the Veteran unemployable, but did not state why (SSA records are unavailable).  The consultant implied that the Veteran's last employer (according to him) terminated him due to his urinary and bowel incontinence disabilities.  It was at least as likely as not that these disabilities prevented him from securing and maintaining a substantially gainful occupation.  

The evidence is in equipoise.  Although examiners opined that sedentary work was possible based on several physical examinations, these opinions are less thorough than the February 2014 private vocational rehabilitation consultant's opinion.  The consultant's opinion was detailed and showed extensive review of the file and the Veteran's work history.  Resolving doubt in the Veteran's favor TDIU is granted.  


ORDER

Entitlement to a TDIU is granted.  


REMAND

A January 2013 letter from the Veteran references that he was submitting several documents including: medical records from Dr. John Vecchio (via Dr. Daniel Deighton); employment records and tax forms.  None of these records the Veteran stated he submitted are in the file.  The Veteran also stated that updated VA records were available.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2013).

The last remand sought an opinion as to whether any current Peyronie's disease was related to service connected disability.  The December 2013 VA examination report shows the examiner found a normal penis and did not provide the etiology opinion.  The report did not acknowledge that in June 2010 a VA examiner diagnosed Peyronie's disease "by history."  An increase could be provided on the basis of findings earlier in the appeal period.  

Finally, the JMR requires an explicit medical opinion as to whether there is complete loss of sphincter control.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all updated VA records with the file, to include those from Fort Myers VA CBOC.  

2. Take the necessary steps to obtain records pertaining to treatment of the Veteran's urological symptoms, including a July 2009 report from Dr. John Vecchio, through Dr. Daniel Deighton, and the letter to the Veteran's employer from Dr. Palestsky, in accordance with 38 C.F.R. § 3.159.  It appears the Veteran already submitted these records in January 2013 (see letter on VBMS); if so they should be associated with the file.  

3.  If there are records that cannot be obtained, notify the Veteran; tell him what efforts were made, and what additional actions will be taken. 

4.  The Veteran should be afforded an examination to determine the current level of impairment due to erectile dysfunction.  The examiner should acknowledged review of the claims folder.  

The examiner should determine if the Veteran has penile deformity with loss of erectile power and, if so, whether it is related or a result of his service-connected disabilities, including his prostate cancer and subsequent surgery and his urinary incontinence.  The examiner should specifically state if the Veteran has Peyronie's disease (see July 2010 VA examination report) and if so, whether it is related to his service-connected residuals of prostate cancer.  

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  Reasons should be given for all opinions.  

4. The Veteran should be afforded an examination to determine whether he has complete loss of sphincter control.  The examiner should acknowledged review of the claims folder.  .  

The examiner should specifically answer the following question:
* Does the Veteran have complete loss of sphincter control?

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  Reasons should be given for all opinions.  

5. If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


